FILED
                           NOT FOR PUBLICATION                             APR 01 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


QUECHAN TRIBE OF THE FORT                        No. 11-16334
YUMA INDIAN RESERVATION, a
federally recognized Indian Tribe, on its        D.C. No. 2:10-cv-02261-FJM
own behalf and as Parens Patriae on behalf
of its members,
                                                 MEMORANDUM*
              Plaintiff - Appellant,

  v.

UNITED STATES OF AMERICA; U.S.
DEPARTMENT OF HEALTH &
HUMAN SERVICES; SYLVIA
MATHEWS BURWELL**, Secretary of
Health and Human Services; INDIAN
HEALTH SERVICE; ROBERT G.
McSWAIN, Acting Director, Indian
Health Service; ROSE WEAHKEE,
Acting Director, Indian Health Service,
Phoenix Area Office; FORT YUMA
SERVICE UNIT; DARYL MELVIN,
Chief Executive Officer, Fort Yuma
Service Unit,



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Sylvia Mathews Burwell, Robert G. McSwain, Rose Weahkee, and
Daryl Melvin are substituted for their predecessors pursuant to Fed. R. App. P.
43(c)(2).
               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Arizona
                Frederick J. Martone, Senior District Judge, Presiding

                        Argued and Submitted March 10, 2015
                             San Francisco, California

Before: W. FLETCHER, DAVIS***, and CHRISTEN, Circuit Judges.

      Plaintiff Quechan Tribe alleges that the United States violated statutory,

common law, and constitutional duties that it owes the Tribe when it provided

inadequate medical care at the Fort Yuma Service Unit of the Indian Health

Service (“IHS”). According to the complaint, the Unit’s facilities are the oldest in

the IHS system, are in a condition of disrepair, and create unsafe conditions for

tribal members seeking care. The district court granted the government’s motion

to dismiss. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

      Plaintiff alleges that the United States has a duty to meet a specific standard

of adequate medical care based on (1) the federal-tribal trust relationship, and (2)

two federal statutes, the Snyder Act and the Indian Health Care Improvement Act.

However, the federal-tribal trust relationship does not, in itself, create a judicially


       ***
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.

                                           -2-
enforceable duty. Rather, “trust obligations of the United States to the Indian

tribes are established and governed by statute rather than the common law, and in

fulfilling its statutory duties, the Government acts not as a private trustee but

pursuant to its sovereign interest in the execution of federal law.” United States v.

Jicarilla Apache Nation, 131 S. Ct. 2313, 2318 (2011). Neither the Snyder Act nor

the Indian Health Care Improvement Act contains sufficient trust-creating

language on which to base a judicially enforceable duty. Both statutes “speak

about Indian health only in general terms,” Lincoln v. Vigil, 508 U.S. 182, 194

(1993), and neither requires the United States to provide a specific standard of

medical care. See 25 U.S.C. § 13; 25 U.S.C. § 1601 et seq.

      The Tribe also argues that this court should issue an order compelling IHS to

maintain and operate the Fort Yuma Service Unit safely, and to allocate additional

available funds to the Unit. This court cannot compel IHS to maintain the Unit

because there is no specific, unequivocal statutory command requiring IHS to do

so. See Hells Canyon Pres. Council v. U.S. Forest Serv., 593 F.3d 923, 932 (9th

Cir. 2010). This court also cannot compel IHS to allocate greater funding to the

Unit, because IHS’s allocation of the lump-sum appropriation for Indian health

care is committed to its discretion. Lincoln, 508 U.S. at 190–92.




                                          -3-
      Finally, Plaintiff has no judicially cognizable due process or equal protection

claims. First, state actors are not liable for failures to protect individuals’ due

process rights to safe conditions in the absence of a special, custodial relationship.

Campbell v. Wash. Dep’t of Soc. & Health Servs., 671 F.3d 837, 842–43 (9th Cir.

2011). Second, the Tribe failed to negate all possible bases that might support the

distinction between funding for Fort Yuma and other facilities. Los Coyotes Band

of Cahuilla & Cupeño Indians v. Jewell, 729 F.3d 1025, 1039 (9th Cir. 2013).

      In closing, we emphasize that we appreciate the Tribe’s commitment to

ensuring adequate healthcare for its members, and we acknowledge the challenges

faced by the Tribe in ensuring such care. However, the solution lies in Congress

and the executive branch, not the courts.

      AFFIRMED.




                                            -4-